Citation Nr: 0913771	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  04-24 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1982 to January 
1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO).

This matter was previously remanded by the Board in September 
2007.  The additional development prescribed therein having 
been completed, this claim was returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.  The Veteran's left knee disability is characterized 
primarily by subjective complaints of intermittent pain, with 
degenerative changes visible by x-ray.  The Veteran has full 
extension of the knee joint and flexion limited to 100 to 115 
degrees.  

2.  The  Veteran failed to report for a VA examination to 
assess the current level of impairment of his left knee.  
Good cause for failure to report for the examination was not 
shown.  There is insufficient evidence in the claims file to 
ascertain whether the Veteran experiences continuing 
recurrent subluxation or lateral instability of the left knee 
or the severity of same.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the left knee disability were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & 2008 Supp); 38 C.F.R. §§ 
3.159, 3.655, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256-5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for  Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the  Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

In this case, the  Veteran was sent a letter in April 2003 , 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence..  A letter dated in October 2007 explained how a 
disability rating and effective date therefore is assigned, 
and the Veteran's claim was thereafter readjudicated in a 
Supplemental Statement of the Case (SSOC) dated in December 
2008.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was not provided the notice 
required by Vazquez-Flores.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), cert. 
granted, 76 U.S.L.W. 3529 (U.S. June 16, 2008) (No. 07-1209), 
the United States Court of Appeals for the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit Court observed that requiring 
an appellant to demonstrate prejudice as a result of any 
notice error is inconsistent with the purposes of both the 
VCAA and VA's uniquely pro-claimant benefits system.  

Rather, the Sanders Court held that all VCAA notice errors 
are presumed prejudicial unless VA can show that the error 
did not affect the essential fairness of the adjudication.  
In order to do so, VA must show that the purpose of VCAA 
notice requirements was not frustrated, such as by 
demonstrating that a reasonable person would have understood 
what was needed from the notice provided, or that the benefit 
sought could not have been awarded as a matter of law. 
Sanders, 487 F.3d at 889.  VA may also show that any defect 
in notice was cured by actual knowledge on the part of the 
claimant or his representative.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  See also Vazquez-Flores, 22 Vet. 
App. At 49 (citing Dalton).  Additionally, consideration also 
should be given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non- prejudicial." Vazquez-Flores, 22 
Vet. App. at 46.

Given the evidence of record, the Board finds that notice 
errors did not affect the essential fairness of the 
adjudication herein.  There is no prejudicial error in this 
case because other documents gave the Veteran actual notice 
of the specific criteria for an increased evaluation for his 
left knee disability.  The Statement of the Case (SOC) dated 
in August 2003 reproduced the rating criteria for arthritis 
and for limitations of knee extension and flexion.  
Additionally, the December 2008 SSOC reproduced the entire 
schedule of ratings for Diagnostic Codes 5256 through 5261, 
pertaining to disabilities of the leg and knee joint, and the 
Veteran was thereafter given the opportunity to submit 
additional evidence.  Although Diagnostic Codes 5262 and 5263 
were not reproduced in the December 2008 SSOC, these 
diagnostic codes, while generally involving the knee and leg, 
do not pertain to the Veteran's particular knee disability.  
The Veteran did not complain of either malunion of the tibia 
and fibula or genu recurvatum, and there is no evidence of 
either disability in the claims file.  

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the  Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994)(declining to remand case where doing to would have 
resulted only in imposing additional burdens on VA without a 
corresponding benefit to the Veteran).. 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records and the 
Veteran's statements.  The Veteran did not identify any 
private treatment for his service connected left knee 
disability.  Although the Veteran told the VA examiner in May 
2003 that his knee was treated at a private facility two 
weeks prior to the examination, the Veteran reported that 
this treatment was for a meniscus injury incurred when he 
fell off of a curb.  

A VA examination was provided in connection with this claim.  
However, as noted in the September 2007 Board remand, the May 
2003 examination was incomplete because the Veteran had 
recently injured his knee in a fall and, as a result, the 
examiner was unable to perform the varus, valgus, drawer, and 
McMurray tests.  The Veteran reported too much pain for the 
examiner to maneuver the joint as required.  Therefore, the 
Board remanded this matter for a new, complete examination to 
determine the severity of the Veteran's left knee disability. 

In October 2008, the Veteran was notified that the Appeals 
Management Center (AMC) had requested the VA facility nearest 
him to schedule him for an examination.  The October 2008 
letter informed the Veteran that he would be contacted 
concerning when and where to report for the examination, and 
contained the following language: 

"This exam is very important.  Without it, we may have to 
deny your claim, or you might be paid less than you otherwise 
would."  (emphasis in original). 

Thereafter, the Veteran was sent a letter informing him of 
the date, time, and location of his examination appointment.  
However, the Veteran failed to report for the examination.  A 
notation in the claims file states that, on the date of the 
scheduled examination, the Veteran called and left a voice 
mail cancelling the appointment.  There is no evidence of the 
reason that the Veteran cancelled his appointment.  The 
Veteran did not request that his appointment be rescheduled.  
38 C.F.R. § 3.655 states that, where a Veteran fails to 
report for a necessary examination in conjunction with a 
claim for an increased rating, the claim shall be denied.  

The Board emphasizes that it is well established that the 
duty to assist is not always a one way street. A Veteran 
seeking help cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991). Insofar as the Veteran 
failed to report for his scheduled VA examination, failed to 
request that the examination be rescheduled, and failed to 
offer any reason whatsoever for his failure to report, the 
Board is of the opinion that no further assistance in this 
regard is required on the part of the VA.  Further, after the 
supplemental statement of the case, informing him of the 
consequences of not reporting, there was no indication from 
the Veteran that he was willing to report.

The Board therefore finds that the VA satisfied its duty to 
assist.   

II.  Increased Rating

In this case, the Veteran seeks and increased rating for a 
left knee disability.  38 C.F.R. § 3.655 states, in relevant 
part:

	(a)  General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA.

	(b)  Original or reopened claim or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  Id 
(emphasis in original).

In this case, a complete examination was required in order to 
assess the current severity of the Veteran's left knee 
disability.  As noted above, 38 C.F.R. § 3.655 states that, 
if a Veteran, without good cause, fails to report for a 
necessary examination scheduled in connection with a claim 
for an increased rating, the  Veteran's claim "shall be 
denied."  In this case, the Veteran failed to appear for his 
examination, and failed to provide any explanation for his 
failure to attend the examination.  Therefore, denial of an 
increased rating is warranted pursuant to 38 C.F.R. § 3.655.

In any event, the evidence of record does not establish 
entitlement to an increased rating for the Veteran's left 
knee disability.  

Service connection was originally established for internal 
derangement of the left knee, status-post arthroscopy and 
partial synovectomy.  A 10 percent rating was assigned under 
diagnostic code 5257.

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's left knee disability was evaluated by the RO 
pursuant to Diagnostic Code 5257, other impairment of the 
knee, including recurrent subluxation and lateral 
instability.  Pursuant to Diagnostic Code 5257, a 10 percent 
evaluation is assigned for a slight impairment of the knee, a 
20 percent evaluation is assigned for a moderate impairment 
of the knee, and a 30 percent evaluation is assigned for a 
severe impairment of the knee.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  
The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the  
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

The Veteran was examined by VA in May 2003.  At that time, he 
reported pain upon bending the left knee, and left knee pain 
that was exacerbated by walking one mile, standing 4 to 5 
hours, exposure to uneven surfaces, and cold weather.  The  
Veteran reported that flare-ups of his left knee pain 
depended on his activity level.  The Veteran stated that if 
he walks a lot, the pain will flare up for at least half an 
hour to one hour, during which time he needs to rest.  The 
Veteran estimated that such flare ups occur two out of five 
days.  He also stated that he experienced increased pain and 
fatigue upon repetitive motion if the motion is weight 
bearing; otherwise there is no increased pain.  The Veteran 
also reported that his left knee locks up at least twice a 
month, and that he experienced instability of the left knee 
twice within the past month.  The Veteran reported that he 
recently injured his meniscus when he fell off of a curb. 

Upon examination, the Veteran had flexion to 100 degrees with 
a pain level of 3, and could increase flexion to 110 degrees 
with a pain level of 7.  He had full extension to 0 degrees.  
The examiner noted that there was a slight effusion in the 
medial aspect of the knee adjacent to the patella and 
tenderness in the medial aspect of the left knee.  The 
Veteran had good pedal pulses.  His strength was 5/5 with 
slight giving way.  The examiner was unable to perform varus 
and valgus pressure, anterior and posterior drawer, or the 
McMurray maneuver due to the Veteran's pain.  

The Veteran's treatment records indicate that the Veteran's 
knee was evaluated in September 2002, at which time physical 
evaluation revealed a slight varus left knee.  His left knee 
was stable to varus, valgus, and anteroposterior stress.  
Range of motion was 0 to 115 degrees.  There was some medial 
joint line tenderness.

VA treatment records show complaints of intermittent left 
knee pain.  The Veteran underwent physical therapy for his 
left knee in June to July 2003.  The Veteran's physical 
therapy notes indicate that he had flexion within normal 
limits, but initially had some discomfort achieving full 
extension.  However, this improved with treatment and the  
Veteran was able to achieve full extension.  The Veteran 
reported some complaints of locking and instability.

An x-ray from September 2002 showed moderate medial joint 
space narrowing in the left medial compartment and mild left 
patellofemoral degenerative disease.  A May 2003 x-ray showed 
mild degenerative changes of the left knee.  An October 2003 
x-ray showed moderate narrowing of the medial compartment of 
the left knee.  The impression was degenerative joint disease 
of the medial and anterior compartments of the left knee. 

The above findings fail to demonstrate that the Veteran is 
entitled to a higher rating for his left knee disability.  
There is no objective evidence of more than slight impairment 
of the knee, manifested mostly by some limitation of flexion.  
The Veteran has subjective complaints of knee pain, and 
degenerative changes of the medial and anterior compartments 
of the left knee are visible on x-ray, there is no evidence 
of a compensable loss of range of motion, ankylosis, 
dislocated semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum.  

While the Veteran reported episodes of locking and 
instability, the examiner who performed the May 2003 
examination of the Veteran's left knee was unable to complete 
all of the testing required to evaluate these complaints.  
Moreover, while the examiner noted some mild instability, the 
Veteran stated that he injured his knee two weeks previously.  
This was not confirmed on any other records, and was part of 
what the Board hoped to clarify during the examination.  It 
is unclear whether the mild instability was chronic and 
related to the Veteran's service-connected knee disability or 
acute and related to his recent injury.  The Board notes 
that, even assuming that the degenerative changes seen on x-
ray were caused by or are otherwise related the service-
connected knee disability, application of Diagnostic Code 
5003, degenerative arthritis, or Diagnostic Code 5010, 
arthritis due to trauma, would not yield a higher evaluation. 
There is no evidence of involvement of 2 or major joints or 2 
or more minor joint groups with occasional incapacitating 
exacerbations and there is no compensable loss of range of 
motion.  

While there was some limitation of motion, possibly due to 
arthritis, this is considered as part of the rating assigned.  
Separate ratings can be assigned for limitation of motion and 
for instability, where each is present to a compensable 
degree.  As noted, part of the development was to ascertain 
whether there was evidence of continuing instability that 
would warrant a compensable rating.  That could not be done.  
Thus, application of this diagnostic code would also yield a 
10 percent evaluation.  

As discussed previously, the Veteran failed to report for his 
examination in October 2008 to enable VA to assess the 
current severity of the symptoms of his left knee disability.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the  Veteran 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the  Veteran's 
claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is 
denied.


ORDER

An evaluation in excess of 10 percent for the left knee 
disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


